THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Christopher Lance Sheek, Respondent.

            Appellate Case No. 2021-000921


                             Opinion No. 28060
            Submitted September 9, 2021 – Filed September 22, 2021


                           DEFINITE SUSPENSION


            Disciplinary Counsel John S. Nichols and Assistant
            Disciplinary Counsel Julie K. Martino, both of Columbia,
            for the Office of Disciplinary Counsel.

            J. Steedley Bogan, of Columbia, for Respondent.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct, consents to
the imposition of a public reprimand or a definite suspension not to exceed one
year, and agrees to pay costs. We accept the Agreement and suspend Respondent
from the practice of law in this state for one year. The facts, as set forth in the
Agreement, are as follows.

                                         I.

The disciplinary complaint in this matter arose following Respondent's conduct in
two cases before the South Carolina Court of Appeals that demonstrated a lack of
competence to handle appellate cases, a consistent failure to adhere to the SCACR,
and repeated failure to comply with the court of appeals' orders and directives from
the Clerk of the court of appeals.
In the first matter, the Clerk notified Respondent on October 1, 2010, that his brief
was not in compliance with Rule 267, SCACR, and that he had ten days to cure the
deficiency. Respondent failed to respond and did not cure the deficiency. The
Clerk wrote Respondent again on October 20, 2010, and gave him an additional ten
days. Respondent failed to respond to that letter or cure the deficiency.

On November 19, 2010, the Clerk wrote Respondent informing him of a deficiency
in the supplemental record on appeal, and that he had seven days in which to cure
the deficiency. Again, Respondent failed to respond or cure the deficiency. On
November 24, 2010, opposing counsel filed a Motion to Require Appellant to
Serve and File a Complete Record on Appeal, in which opposing counsel cited
numerous failures by Respondent to include designated documents in the record
and to properly number the pages of the record. The court of appeals granted that
motion on January 19, 2011.

On February 16, 2011, having received no response from Respondent to any of its
letters or the court's order, the Clerk wrote Respondent once again. In addition to
requesting compliance with the previous letters and order within seven days, the
Clerk notified Respondent that he had not yet filed a certificate of counsel for the
record or supplemental record. The Clerk requested that those certificates be filed
within seven days. On February 25, 2011, after receiving no response from
Respondent, the Clerk gave Respondent an additional seven days to comply.

The Clerk dismissed the appeal on March 18, 2011. On April 5, 2011, the court
received Respondent's Motion to Reinstate Appeal. On April 29, 2011, the court
entered an order stating that it would consider the motion to reinstate if Respondent
complied with the prior order and the directives of the Clerk within seven days.

On May 13, 2011, the court reinstated the appeal. The same day, the Clerk wrote to
Respondent to request certificates of counsel, which the Clerk originally requested
on February 16, 2011. On June 8, 2011, the Clerk wrote to Respondent and cited
other deficiencies Respondent failed to correct. The Clerk gave Respondent ten
days to cure all these deficiencies. Also, on June 8, 2011, the Clerk received a
letter from opposing counsel explaining that Respondent had not served the second
supplemental record on appeal and that opposing counsel could not file his final
brief until Respondent did so.

On June 20, 2011, the court of appeals received a request by Respondent for an
extension of time to comply with the pending deadlines. The court of appeals
granted the extension until August 3, 2011. On June 30, 2011, opposing counsel
again filed a motion to require Respondent to comply with the court of appeals'
orders and directives to serve an entire record on appeal. On August 24, 2011,
opposing counsel filed a motion to dismiss.

Having heard nothing from Respondent since his request for an extension on June
20, 2011, the court of appeals granted the motion to dismiss on October 11, 2011.
On October 27, 2011, Respondent filed a motion to reconsider. The court of
appeals entered an order on December 7, 2011, giving Respondent fifteen days to
comply with its orders and directives and stating the court of appeals would
consider the motion to reinstate if Respondent complied with those orders. On
January 11, 2013, after finally receiving notification that Respondent had complied
with the court of appeals' orders and directives, the appeal was reinstated for a
second time. In addition, on January 11, 2013, the Clerk sent Respondent letters
regarding several simple deficiencies that still existed in his filings. Ultimately,
after no response from Respondent and a failure to cure the noted deficiencies, the
court dismissed the appeal by order dated February 20, 2013.

In the second appellate matter, opposing counsel filed a motion to dismiss due to
Respondent's failure to timely serve an initial brief and designation of matter to be
included in the record on appeal. Opposing counsel also noted that Respondent
filed the brief prior to ordering the transcript. Respondent filed a return, in which
he admitted he had not ordered the transcript at the time the brief was filed but
claimed he had mistakenly ordered the transcript from the wrong court reporter and
had corrected his error and ordered the transcript from the correct court reporter.

Opposing counsel filed a reply with exhibits indicating that Respondent made
misrepresentations to the court of appeals regarding the true status of the transcript
and appeal. Specifically, opposing counsel attached correspondence from the court
reporter showing Respondent had been in contact with the correct court reporter
since December 2011 and did not order the transcript until August 16, 2012, after
he filed his return to the motion to dismiss. Respondent represented the incorrect
information in his return was a result of incorrect information provided to him by
his staff. Respondent acknowledged that it was his responsibility to ensure that
correct information was provided to the court of appeals.

By order filed September 28, 2012, the court of appeals dismissed the appeal. The
court cited Respondent's failure to order the transcript until eight months had
passed from the filing of the notice of appeal, Respondent's misrepresentations
regarding the ordering of the transcript, Respondent's failure to serve the opposing
party with the initial brief, and Respondent's filing of the initial brief without
ordering the transcript.

Respondent admits his conduct violated the following Rules of Professional
Conduct in Rule 407, SCACR: Rule 1.1 (requiring competence); Rule 3.2
(expediting litigation); Rule 3.4(c) (knowingly disobeying rules of a tribunal); Rule
4.1(a) (prohibiting a false statement of material fact to a tribunal); Rule 5.1(a)
(supervising lawyer must make reasonable efforts to ensure his law firm complies
with the Rules of Professional Conduct); Rule 5.3 (establishing responsibilities
regarding non-lawyer assistants); and 8.4(e) (prohibiting conduct prejudicial to the
administration of justice).

                                           II.

Respondent admits his conduct constitutes grounds for discipline under the
following Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR: Rule
7(a)(1) (prohibiting a violation of the Rules of Professional Conduct) and Rule
7(a)(5) (prohibiting conduct tending to pollute the administration of justice).
Respondent also agrees to pay the costs incurred by ODC and the Commission on
Lawyer Conduct (Commission) in investigating and prosecuting this matter within
thirty days of the imposition of discipline.

In terms of the appropriate sanction, we note Respondent's disciplinary history
includes a prior instance of mishandling an appeal and untruthfulness in statements
to others. See In re Sheek, 399 S.C. 351, 731 S.E.2d 873 (2012) (publicly
reprimanding Respondent for, among other things, a failure to timely file a record
on appeal which resulted in the dismissal of the appeal). Respondent also received
a Letter of Caution in May 2005 citing the following Rules of Professional
Conduct: Rule 1.1 (requiring competence); Rule 4.1 (requiring truthfulness in
statements to others); Rule 4.4 (requiring respect for rights of third persons); Rule
8.4(d) (prohibiting conduct involving dishonesty); and Rule 8.4(e) (prohibiting
conduct prejudicial to the administration of justice). See Rule 2(s), RLDE, Rule
413, SCACR (providing a letter of caution may be considered in a subsequent
disciplinary proceeding against the lawyer if the caution or warning contained
therein is relevant to the misconduct alleged in the proceedings).

                                          III.

We accept the Agreement and suspend Respondent from the practice of law for
one year. Within fifteen days of the date of this opinion, Respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30,
RLDE, Rule 413, SCACR. Within thirty days of the date of this opinion,
Respondent shall pay the costs incurred in the investigation and prosecution of this
matter by ODC and the Commission.

DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN and JAMES, JJ., concur. FEW, J.,
not participating.